


    
Exhibit 10.1
Execution Copy
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Fourth Amendment”), made as
of this 1st day of October 2015, is entered into by and between The KEYW
Corporation, a Maryland corporation with its principal place of business at 7740
Milestone Parkway, Suite 150, Hanover, MD 21076 (the “Company”) and Mark A.
Willard (the “Employee”).
WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 16, 2010, as amended on March 12, 2012, June 29, 2012 and May 27, 2015
(collectively the “Employment Agreement”);
WHEREAS, Employee wishes to resign as President and Interim Chief Executive
Officer of the Company;
WHEREAS, the Company wishes to retain the Employee as Executive Vice President
of the Company; and
WHEREAS, the Company and Employee mutually wish to amend the Employment
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Fourth Amendment, the parties agree:
1. Section 2.1 is amended by deleting the words “President and Chief Executive
Officer” and replacing them with the words “Executive Vice President.”
2. Capitalized terms used in this Fourth Amendment shall have the meaning
assigned to such terms in the Employment Agreement unless otherwise provided in
this Fourth Amendment.
3. All definitions, terms, and conditions of the Employment Agreement remain in
full force and effect for the duration of the Employment Period.


IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year set forth above. THE KEYW CORPORATION:






By: /s/ Philip L. Calamia
Name: Philip L. Calamia
Title: Chief Financial Officer


EMPLOYEE:




/s/ Mark A. Willard
Mark A. Willard


